Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 17 December 1781
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                        
                            
                                Monsieur
                                A Williamsbourg le 17 Xbre 1781
                            
                            Si votre éxélence a bien d’amité La vérite de tous les Sentiments qui matachent a les vertus, a les
                                talents, et a Sa personne, elle a du croire que je Serois vrayment affligé en apprenant a mon retour de hampton
                                qu’elle etoit partie dyork, pour retourner Sur La riviere du nord, Sans que jeusse eû l’agrement de luy Souhaiters le
                                plus heureux voyage et de luy renouveller mes voeux pour tout ce qui peut luy étre agréable.
                            Les marques de bonté que votre éxélence a bien voulu me donner pendant cette campagne me font esperer qúelle ne
                                désaprouvera pas que jaille passer deux mois en france pour La parfaitte guérison de ma jambe, et pour des arangements
                                de famille qui exigent ma présence je reviendrai en amérique avant le commencement de la campagne prochaine, je
                                Supplie votre éxelénce d’etre bien persuadée, que j’y rechercherai de nouvelles occasions de mériter Son estime et Son
                                approbation, et de luy prouver que personne ne tient plus que je le fais au devoir, a la 
                                et a l’honneur de luy étre bien véritablement d’avouer. je suis avec un profond respect Monsieur De votre Exelence Le
                                tres humble et tres obeissant Serviteur
                            
                                Vioménil
                            
                        
                        TranslationSirWilliamsburg 17th Decemr 1781.
                            If your Excellency truly knows how much I am attached to your Virtues—your talents and your person you
                                will believe how much I was afflicted on finding upon my return from Hampton that you had departed from York for the
                                North River, without my having the happiness to wish you a pleasant journey, and to refresh my Eyes with a sight the
                                most agreeable to them.
                            The marks of goodness which your Excellency were pleased to bestow upon me during the last Campaign makes
                                me hope that you will not disapprove of my going to pass two Months in France for the perfect cure of my Leg and to
                                make some family arrangements which require my presence—I shall return to America before the opening of the next
                                Campaign. I beseech your Excellency to be persuaded that I shall seek new occasions to merit your esteem and
                                approbation, and to prove to you that no one can endeavour more ardently than I shall to have the honor of standing
                                well with you. I am with profound Respect Yr Excellency’s Most obt hble Servt
                            
                                Viomenil

                            
                        
                    